Citation Nr: 1128065	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for a burn scar, right upper forearm.

2.  Entitlement to a compensable initial rating for a burn scar, left upper forearm.

3.  Entitlement to a compensable initial rating for a burn scar, right lower thigh.

4.  Entitlement to a compensable initial rating for a burn scar, left lower thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1960 to March 1985.  The Board notes that the Veteran's 25 years of service included tours in Vietnam and that the Veteran earned numerous awards and decorations.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board Remanded the appeal in November 2010.

The claim for service connection for a scar, right upper extremity, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The examiner who conducted the 2006 VA examination of the Veteran's scars stated that the scars did not adhere to underlying tissue and that there was no underlying tissue loss:  the examiner failed to explain how the determination that there was no underlying tissue loss was reached.

2.  The service treatment records describing the burns which caused the scars at issue have been lost; the Veteran's statements that he had third-degree burns and that he was hospitalized for six weeks are accepted as accurate.

3.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that it is at least as likely as not that the left forearm, right thigh, and left thigh scars should be considered deep rather than superficial for purposes of the regulations governing disability evaluations of the scars.



CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for an initial compensable 10 percent evaluation for scar, left forearm, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.25, 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2010). 

2.  The criteria for an initial compensable 20 percent evaluation for scar, right thigh, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.25, 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2010). 

3.  The criteria for an initial compensable 10 percent evaluation for scar, left thigh, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.25, 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to compensable evaluations for the scars at issue because the scars are disfiguring.  Before the Board assesses the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.

A. Duty to notify

The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his/her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In this case, the Veteran has been awarded an initial grant of service connection for scars in various locations, and he seeks a compensable initial evaluation for each of the scars.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before these claims for service connection were granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

The Veteran has not raised any claim that he was prejudiced by lack of any notice.  The Board finds that, in the circumstance of this claim for an increased initial evaluation, no further notice to the Veteran is required.  This appeal may be adjudicated without further notification.

B. Duty to assist

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records were sought in connection with this claim, and the available records have been associated with the claims file.  It appears that the Veteran's service treatment records are incomplete.  Therefore, as described more fully below, the Veteran has been afforded the benefit of the doubt with regard to the history of the scars at issue in this appeal.  

The Veteran was afforded VA examination.  VA outpatient records have been associated with the claims file.  Those records reflect the Veteran's VA treatment during the pendency of this appeal.  The Veteran has not identified any additional providers or authorized VA to obtain additional records.

Hence, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist the claimant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Law and regulations, claim for increased initial evaluation

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002, see 67 Fed. Reg. 49490-99 (July 31, 2002) and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008, although a Veteran may request evaluation under the new criteria.  See 73 Fed. Reg. 54708 (September 23, 2008). 

In this case, the Veteran filed his claim for service connection for scars in 2005.  Therefore, the post-2002 and pre-October 2008 version of the schedular criteria is 
applicable; the Veteran has not requested evaluation under the criteria as revised effective in 2008, so the version of the regulations in effect in 2005, when the Veteran submitted the claim which is the subject of this appeal, is the version of the regulations applicable to the appeal.  

Burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or, other disfigurement of the head, face, or neck, are evaluated under 38 C.F.R. § 4.118, DC 7800.  No scar addressed in this appeal affects the Veteran's head, face, or neck.  DC 7800 is not applicable.  

If a scar (in a location other than the head, face or neck) has an area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), and is deep and nonlinear, a 10 percent evaluation is warranted.  If a scar is superficial rather than deep, a 10 percent evaluation is warranted if the scar area is 144 square inches (929 sq. cm.) or greater.  An evaluation in excess of 10 percent is available under DC 7801, for a deep scar, based on the size of the scar, but a 10 percent evaluation is the only schedular rating, and thus, the maximum schedular rating, available for a scar that is superficial based on the size of the scar.  

A compensable evaluation was provided for a superficial, unstable scar or a superficial, painful scar, and scars were also rated based on limitation of function of the affected part prior to October 2008.  DCs 7803, 7804, 7805.    

As set forth in the applicable version of the regulations, a deep scar was one "associated with underlying soft tissue damage."  DC 7801, N.2.  A superficial scar is defined as a scar "not associated with underlying soft tissue damage."  DC 7802, N. 2.  (38 C.F.R. § 4.118, DCs 7801, 7802 (as in effect prior to October 23, 2008 and after August 30, 2002).

1.  Evaluation of scar, left forearm 

As noted above, the Veteran contends that his left forearm scar, which is measured as 3 inches by 3 inches, should be evaluated as compensable because it is disfiguring.  However, the rating schedule, as in effect when the Veteran submitted his claim, and at all times since he filed his claim, provides evaluation for disfigurement only if a scar is on the head, face or neck.  DC 7800.  The picture of the left forearm scar establishes that the Veteran's contention that he finds the scar disfiguring is credible.  However, the Board has no authority to evaluate the left forearm scar on the basis of disfigurement, since the rating schedule limits evaluation on this basis to scars on the head, face, and neck.  Thus, a compensable evaluation under DC 7800 is not applicable.

DC 7801 provides compensable evaluation for a deep burn scar if the scar (in a location other than the head, face or neck) has an area of at least 6 square inches (39 sq. cm.).  The Veteran's left forearm scar, at 3 inches by 3 inches, is slightly larger than 6 square inches in size, so a compensable evaluation may be granted under DC 7801, if the scar is deep.  The RO denied a compensable evaluation on the basis that the scar should be classified as superficial, but did not obtain specific medical opinion as to the proper classification of the scar.  

The Board notes that the service treatment records for the Veteran's burn treatment in service have all been lost.  Therefore, the Veteran's statements that he had third-degree burns and that he was hospitalized for six weeks are accepted as accurate.  The examiner did not discuss what type of burns might have caused the scars currently manifested.  Third-degree burns are defined, in medical terminology, as burns involving subcutaneous tissue.  Dorland's Illustrated Medical Dictionary 266 (31st ed. 2007).  Third-degree burns are worse than second-degree burns, which may be classified as superficial or deep.  Id. at 265.  

Given that the Veteran reports he was in the hospital for six weeks, the history provided makes it at least as likely as not that the burns were deep and that there was soft-tissue damage.  The fact that there is currently no visible adherence to underlying tissues, depression, or obvious loss of soft tissue does not establish that the scar is superficial.  There is no medical opinion, for example, that there was no nerve damage as the time the burn to the left forearm was incurred.  The Board 
finds that, resolving reasonable doubt in the Veteran's favor, a compensable initial 10 percent evaluation for a left forearm scar is warranted.  

In this case, the examiner who conducted the 2006 VA examination stated that the Veteran's scars were not unstable, not painful, and did not limit the Veteran's functional abilities.  The clinical evidence establishes that the Veteran has not sought VA medical treatment for scar instability, pain, or limitation of function.  The Veteran has not alleged that any scar at issue is unstable or has lost its covering, has limited motion, or has been painful, at any time during the pendency of this appeal.  Therefore, DCs 7803, 7804, and 7805 are not applicable to warrant an additional compensable evaluation for a scar, left forearm. 

There are numerous other Diagnostic Codes which may be considered in evaluating a skin disability.  However, none of the other Diagnostic Codes are applicable, since the Veteran's left forearm scar is not a benign or malignant skin growth, and no diagnosis of infection, acne, or any other disorder to which another Diagnostic Code might be applicable has been assigned.  See DCs 7806-7833 (2010).  

The preponderance of the evidence supports a compensable, 10 percent initial evaluation for a scar, left forearm, but the preponderance of the evidence is against a higher evaluation or assignment of an additional compensable evaluation under another Diagnostic Code.  The claim for a compensable, 10 percent evaluation is granted.  

2.  Evaluation of scar, right thigh

As noted above, the Veteran contends that his right thigh scar, which is measured as 8 inches by 8 inches, should be evaluated as compensable because it is disfiguring.  However, the rating schedule, as in effect when the Veteran submitted his claim, and at all times since he filed his claim, provides evaluation for disfigurement only if a scar is on the head, face or neck.  DC 7800.  The picture of the right thigh scar establishes that the Veteran's contention that he finds the scar disfiguring is 
credible.  However, the Board has no authority to evaluate the right thigh scar on the basis of disfigurement, since the rating schedule limits evaluation on this basis to scars on the head, face, and neck.  Thus, a compensable evaluation under DC 7800 is not applicable.

DC 7801 provides compensable evaluation for a deep burn scar if the scar (in a location other than the head, face or neck) has an area of at least 6 square inches (39 sq. cm.).  A 20 percent evaluation is warranted if the scar size is larger than 12 square inches but less than 72 square inches.  The Veteran's right thigh scar, which is 8 inches by 8 inches, or 64 square inches, meets the criteria for a 20 percent evaluation, but no higher rating, under DC 7801 if the scar is deep.  However, if this is a superficial scar, it is not compensable, since it is less than 144 square inches in size.  The RO classified the scar as superficial.  

The examiner who conducted the VA examination stated that the right thigh scar was not adherent to underlying tissues and stated that there was no underlying tissue loss.  The examiner did not make a medical determination that the scar was "deep" or "superficial."  The RO determined that the scar was superficial, based on the regulatory definition of a "deep" scar as one "associated with underlying soft tissue damage."  The regulatory definition does not indicate the time frame for determining whether there was soft tissue "damage" and does not indicate whether soft tissue damage at the time of injury may only be measured by visible soft tissue loss after healing.  

The Board notes that the service treatment records for the Veteran's burn treatment in service have all been lost.  Therefore, the Veteran's statements that he had third-degree burns and that he was hospitalized for six weeks are accepted as accurate.  The examiner did not discuss what type of burns might have caused the scars currently manifested.  Third-degree burns are defined, in medical terminology, as burns involving subcutaneous tissue.  Dorland's Illustrated Medical Dictionary 266 (31st ed. 2007).  Third-degree burns are worse than second-degree burns, which may be classified as superficial or deep.  Id. at 265.  

Given that the Veteran reports he was in the hospital for six weeks, the history provided makes it at least as likely as not that the burns were deep and that there was soft-tissue damage.  The fact that there is currently no visible adherence to underlying tissues, depression, or obvious loss of soft tissue does not establish that the scar is superficial.  There is no medical opinion, for example, that there was no nerve damage as the time the burn to the left thigh was incurred.  The Board finds that, resolving reasonable doubt in the Veteran's favor, a compensable initial 20 percent evaluation for a right thigh scar is warranted.  

In this case, the examiner who conducted the 2006 VA examination stated that the Veteran's scars were not unstable, not painful, and did not limit the Veteran's functional abilities.  The clinical evidence establishes that the Veteran has not sought VA medical treatment for scar instability, pain, or limitation of function.  

The Veteran himself has not alleged that the right thigh scar at issue is unstable or has lost its covering, has limited motion, or has been painful, at any time during the pendency of this appeal.  The Veteran's assertions with respect to his scars are accepted as accurate.  Therefore, DCs 7803, 7804, and 7805 are not applicable to warrant an additional compensable evaluation for the scar, right thigh. 

There are numerous other Diagnostic Codes which may be considered in evaluating a skin disability.  However, none of the other Diagnostic Codes are applicable, since the Veteran's scar is not a benign or malignant skin growth, and no diagnosis of infection, acne, or any other disorder to which another Diagnostic Code might be applicable, has been assigned.  See DCs 7806-7833 (2010).  

The preponderance of the evidence supports a compensable, 20 percent initial evaluation for a scar, right thigh, but the preponderance of the evidence is against a higher evaluation or assignment of an additional compensable evaluation under another Diagnostic Code.  The claim for an initial compensable, 20 percent evaluation for the right thigh scar is granted.  


3.  Evaluation of scar, left thigh

As noted above, the Veteran contends that his left thigh scar, which is measured as 5 inches by 2 inches, should be evaluated as compensable because it is disfiguring.  However, the rating schedule, as in effect when the Veteran submitted his claim, and at all times since he filed his claim, provides evaluation for disfigurement only if a scar is on the head, face or neck.  DC 7800.  The picture of the left thigh scar establishes that the Veteran's contention that he finds the scar disfiguring is credible.  However, the Board has no authority to evaluate the left thigh scar on the basis of disfigurement, since the rating schedule limits evaluation on this basis to scars on the head, face, and neck.  Thus, a compensable evaluation under DC 7800 is not applicable.

DC 7801 provides compensable evaluation for a deep burn scar if the scar (in a location other than the head, face or neck) has an area of at least 6 square inches (39 sq. cm.).  The Veteran's left thigh scar, which is 2 inches by 5 inches, or 10 square inches, meets the criteria for a compensable evaluation under DC 7801 if the scar is deep.  However, if this is a superficial scar, it is not compensable, since it is less than 144 square inches in size.  

The examiner who conducted the VA examination stated that the left thigh scar was not adherent to underlying tissues and stated that there was no underlying tissue loss.  The examiner did not make a medical determination that the scar was "deep" or "superficial."  The RO determined that the scar was superficial, based on the regulatory definition of a "deep" scar as a scar "associated with underlying soft tissue damage."  The regulatory definition does not indicate the time frame for determining whether there was soft tissue "damage" and does not indicate whether soft tissue damage and soft tissue loss are interchangeable.  

The Board notes that the service treatment records for the Veteran's burn treatment in service have all been lost.  Therefore, the Veteran's statements that he had third-degree burns and that he was hospitalized for six weeks are accepted as accurate.  
The examiner did not discuss what type of burns might have caused the scars currently manifested.  Third-degree burns are defined, in medical terminology, as burns involving subcutaneous tissue.  Dorland's Illustrated Medical Dictionary 266 (31st ed. 2007).  Third-degree burns are worse than second-degree burns, which may be classified as superficial or deep.  Id. at 265.  

Given that the Veteran reports he was in the hospital for six weeks, the history provided makes it at least as likely as not that the burns were deep and that there was soft-tissue damage.  The fact that there is currently no visible adherence to underlying tissues, depression, or obvious loss of soft tissue does not establish that the scar is superficial.  There is no medical opinion, for example, that there was no nerve damage as the time the burn to the left thigh was incurred.  The Board finds that, resolving reasonable doubt in the Veteran's favor, a compensable initial 10 percent evaluation for a left thigh scar is warranted.  

In this case, the examiner who conducted the 2006 VA examination stated that the Veteran's scars were not unstable, not painful, and did not limit the Veteran's functional abilities.  The clinical evidence establishes that the Veteran has not sought VA medical treatment for scar instability, pain, or limitation of function.  

The Veteran himself has not alleged that any scar at issue is unstable or has lost its covering, has limited motion, or has been painful, at any time during the pendency of this appeal.  The Veteran's assertions with respect to his scars are accepted as accurate.  Therefore, DCs 7803, 7804, and 7805 are not applicable to warrant an additional compensable evaluation for the scar, left thigh. 

There are numerous other Diagnostic Codes which may be considered in evaluating a skin disability.  However, none of the other Diagnostic Codes are applicable, since the Veteran's scar is not a benign or malignant skin growth, and no diagnosis of infection, acne, or any other disorder to which another Diagnostic Code might be applicable, has been assigned.  See DCs 7806-7833 (2010).  


The preponderance of the evidence supports a compensable, 10 percent initial evaluation for a scar, left thigh, but the preponderance of the evidence is against a higher evaluation or assignment of an additional compensable evaluation under another Diagnostic Code.  The claim for a compensable, 10 percent evaluation is granted.  

ORDER

An initial compensable, 10 percent evaluation is granted for a scar, left thigh, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.   

An initial compensable, 20 percent evaluation is granted for a scar, right thigh, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.   

An initial compensable, 10 percent evaluation is granted for a scar, left forearm, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.   


REMAND

The picture of the Veteran's right upper extremity associated with the claims file from the 2006 VA examination appears to show on burn scar on the forearm and another scar on the upper arm.  The descriptions of the scarring on the right arm are somewhat inconsistent.  In order to give the Veteran every opportunity to establish entitlement to a compensable evaluation for a burn scar, right upper extremity, further description of the burn scar or scars should be obtained and a color photograph of the right upper extremity should be associated with the claims file.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to clarify whether a burn injury to the right arm incurred in service resulted only in a scar below the elbow or whether there is also a burn scar incurred in service above the right elbow.  

2.  If the Veteran states that an area of the right arm above the elbow is affected by a burn scar incurred in service, VA examination of the scars on the right upper extremity should be obtained, and a color photograph which identifies each burn scar on the right arm, whether above or below the elbow, should be associated with the claims file.  The examiner who conducts VA examination should specify the size of any scar on the right arm due to a burn in service.  For each burn scar on the right arm, the examiner should state whether it causes limitation of motion, is unstable, is painful, and whether it limits function.  The examiner should state whether there is parasthesia or hypoesthesia at or surrounding the scar.  The examiner should provide an opinion as to whether it is at least as likely as not that there was loss of underlying tissue at the time of the initial burn or during the healing process.  The examiner should explain each opinion rendered.  If limitation of function is shown, state what motions or functions are limited and to what extent.

3.  After reviewing the evidence to assure that VA's duties to notify and assist the Veteran have been met, and after reviewing the VA examination report to assure that the report is complete, the claim should be readjudicated, if any claim remains on appeal.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses actions taken since the issuance of the last SSOC.  The Veteran and his accredited representative should be given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


